ORDER

PER CURIAM.
Kenneth L. Brown (Husband) appeals the judgment of the Circuit Court of Jefferson County dissolving his marriage to *476Doris C. Brown (Wife), dividing marital property and assessing attorney fees. Husband alleges the trial court erred in entering: (1) a default judgment based on a local rule that is inconsistent with Supreme Court Rules 50.01 and 62.01; (2) the default judgment when he did not receive notice of the pre-trial proceeding; (3) the default judgment when he was not given the same courtesy afforded to attorneys in similar situations; and (4) a judgment which is not supported by the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).